774 N.W.2d 907 (2009)
Andrew LEFKO, Plaintiff-Appellee, and
AAA Michigan, Intervening Plaintiff-Appellant,
v.
WALTER TOEBE CONSTRUCTION COMPANY/MDOT and Maryland Casualty Company/Liberty Mutual Insurance Company, Defendants-Appellees.
Docket No. 139000. COA No. 289502.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the April 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.